THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     October 4, 2021



In the Court of Appeals of Georgia
 A21A0980. SKINNER v. MILES.

      REESE, Judge.

      Robin Miles filed suit against Sarah Skinner under OCGA § 19-7-3.1, the

Equitable Caregiver Act (the “Act”), seeking to be adjudicated an equitable caregiver

and requesting that the superior court determine custody of and parenting time for

two minor children, S. M. S. and K. M. S. Skinner responded, and following a bench

trial, the court ruled in favor of Miles, granting her standing as an equitable caregiver

and issuing a parenting plan. This appeal followed. For the reasons set forth infra, we

affirm.

      Viewed in the light most favorable to the trial court’s judgment,1 the evidence

shows the following. Miles and Skinner met while working as teachers at the same

      1
          See Braddock v. Lindsey, 355 Ga. App. 700-701 (845 SE2d 731) (2020).
school in 1997, began dating approximately two years later, and eventually purchased

a home together. The women also both wore rings on their left ring fingers as symbols

of their commitment to each other, and discussed having children.

      The women contacted an agency to assist in their efforts to adopt a child, and

Skinner began undergoing fertility treatments and artificial insemination in hopes of

becoming pregnant. In 2009, Miles and Skinner were notified that they had an

opportunity to adopt a newborn baby in Texas, so they immediately flew to Dallas to

begin the adoption process. Skinner was the only parent listed on the adoption

paperwork because Texas law did not allow same-sex couples to adopt. However, the

couple used Miles’s surname as the child’s middle name to recognize her role in his

life. Shortly after returning to Georgia, the couple discovered that Skinner was

pregnant, and she gave birth in January 2010. The couple decided to also use Miles’s

surname as the child’s middle name in recognition of her role in the child’s life.

      Although the parties had separate bank accounts, Miles provided Skinner

money, which Skinner used to help pay the necessary home and child expenses,

although the frequency and amounts of these payments varied. The children referred

to Miles as “Momma” or “Mombo” and Skinner as “Mommy,” and both women

assisted in caring for the children, including bathing, feeding, and changing them, in

                                          2
addition to taking them to extracurricular activities. The parties also took the kids on

annual vacations, celebrated holidays together, and mailed Christmas cards to friends

and family featuring pictures of themselves and the kids. Miles and Skinner separated

in approximately 2015, and Skinner married Kelly Walter in 2018.

      After Miles and Skinner separated and obtained different residences, the

children lived with Skinner, but Miles continued to visit them. The children often

stayed at her house during scheduled visitations. In approximately 2017, however,

Skinner presented Miles with a proposed visitation arrangement, which Miles

believed limited her time with the children. Miles subsequently filed a Petition to

Determine Parenting Time (“Petition”) in the superior court. Following a joint

mediation, the parties entered into a Visitation Arrangement and Miles voluntarily

dismissed the Petition.

      Once OCGA § 19-7-3.1 became effective in July 2019, Miles filed an action

seeking designation as an equitable caregiver and a determination of visitation and

custody rights.2 The trial court held a four-day bench trial, where the parties presented

testimony regarding, inter alia, the previous relationship between Miles and Skinner,

Miles’s relationship with the children, Miles’s role in their lives, and any potential

      2
          See 2019 Ga. Laws 632, § 1 (effective date July 1, 2019).

                                           3
harm that might result if Miles was not granted equitable caregiver status. Following

the trial, the court ruled in Miles’s favor, finding that she had “established a strong

bond with both minor children and that [she] had an ongoing relationship with both

children since [S. M. S.’s] adoption and [K. M. S.’s] birth.” The court also found that

if Miles was not granted equitable caregiver status, the children would suffer long-

term emotional harm. This appeal followed.

      In cases involving custody issues, “a trial court’s factual findings must not be

set aside unless they are clearly erroneous. Rather, due deference must be given to the

trial court, acknowledging that it has the opportunity to judge the credibility of the

witnesses.”3 However, we review de novo the legal conclusions that the trial court

draws from the facts.4 With these guiding principles in mind, we now turn to

Skinner’s claims of error.




      3
         Strickland v. Strickland, 298 Ga. 630, 633-634 (1) (783 SE2d 606) (2016)
(citations and punctuation omitted). Although Miles asserts that the correct standard
of review is the any evidence standard, the Supreme Court of Georgia has stated, “[i]n
Georgia, it is well-settled that the clearly erroneous standard for reviewing findings
of fact is equivalent to the highly deferential any evidence test.” Reed v. State, 291
Ga. 10, 13 (3) (727 SE2d 112) (2012) (citations and punctuation omitted).
      4
          Braddock, 355 Ga. App. at 703.

                                           4
      1. Skinner argues that the trial court erred in granting Miles standing as an

equitable caregiver under OCGA § 19-7-3.1. Specifically, Skinner alleges that Miles

failed to satisfy the required statutory elements by clear and convincing evidence.

      Under OCGA § 19-7-3.1, which became effective July 1, 2019, courts are

permitted to “adjudicate an individual to be an equitable caregiver.”5 The statute

provides that once the individual seeking to be adjudicated an equitable caregiver has

filed the initial pleading, along with an affidavit to support the existence of an

equitable caregiver relationship with the child, and the “adverse party, parent, or legal

guardian” has filed a responsive pleading and an accompanying affidavit, the court

must undertake a two-part analysis. First,

      [t]he court shall determine on the basis of the pleadings and affidavits
      . . . whether such individual has presented prima facie evidence of the
      requirements set forth in subsection (d) of [OCGA § 19-7-3.1] this Code
      section. The court may in its sole discretion, if necessary and on an
      expedited basis, hold a hearing to determine undisputed facts that are
      necessary and material to the issue of standing[.]6




      5
          OCGA § 19-7-3.1 (a).
      6
          OCGA § 19-7-3.1 (b) (3).

                                           5
If the court finds the party has satisfied this requirement, “the party claiming to be an

equitable caregiver has standing to proceed to adjudication under [OCGA § 19-7-3.1

(d)].”7

          The second step of the analysis requires that the court find, by clear and

convincing evidence, that the individual has:

          (1) Fully and completely undertaken a permanent, unequivocal,
          committed, and responsible parental role in the child’s life;
          (2) Engaged in consistent caretaking of the child;
          (3) Established a bonded and dependent relationship with the child,
          which relationship was fostered or supported by a parent of the child,
          and such individual and the parent have understood, acknowledged, or
          accepted that or behaved as though such individual is a parent of the
          child;
          (4) Accepted full and permanent responsibilities as a parent of the child
          without expectation of financial compensation; and
          (5) Demonstrated that the child will suffer physical harm or long-term
          emotional harm and that continuing the relationship between such
          individual and the child is in the best interest of the child.8


The Act also states that in determining the existence of harm, the court shall consider

factors related to the child’s needs, including, but not limited to:

          7
              OCGA § 19-7-3.1 (b) (4).
          8
              OCGA § 19-7-3.1 (d) (1)-(5).

                                               6
      (1) Who are the past and present caretakers of the child;
      (2) With whom has the child formed psychological bonds and the
      strength of those bonds;
      (3) Whether competing parties evidenced an interest in, and contact
      with, the child over time; and
      (4) Whether the child has unique medical or psychological needs that
      one party is better able to meet.9


Following this analysis, “[t]he court may enter an order as appropriate to establish

parental rights and responsibilities for such individual, including, but not limited to,

custody or visitation.”10

      In discussing parents’ custody rights in general, the Supreme Court of Georgia

has stated:

      Parents have a constitutional right under the United States and Georgia
      Constitutions to the care and custody of their children. This right to the
      custody and control of one’s child is a fiercely guarded right that should
      be infringed upon only under the most compelling circumstances. . . .
      Aligned against the parents’ constitutional right is the child’s




      9
          OCGA § 19-7-3.1 (e) (1)-(4).
      10
           OCGA § 19-7-3.1 (g).

                                           7
      constitutional right to protection of his or her person and the state’s
      compelling interest in protecting the welfare of children.11


      In light of the above, we proceed to analyze the trial court’s findings under the

five factors listed in OCGA § 19-7-3.1 (d).

      (a) Permanent, unequivocal, committed, and responsible parental role. Skinner

contends that Miles failed to demonstrate that she fully and completely undertook a

permanent, unequivocal, committed, and responsible parental role in the children’s

lives. However, the trial court found that Miles had served as a parental figure for

both children since the time S. M. S. was adopted and K. M. S. was born. Supporting

the trial court’s finding, evidence presented at trial showed that Miles and Skinner

sent Christmas cards to friends and family featuring pictures of both women and the

children, that she attended the children’s extracurricular events, and that she was

listed on the children’s school and medical forms until approximately 2018 after

Skinner and Miles separated. Additionally, Miles and Skinner agreed to use Miles’s

surname as the children’s middle names to recognize her role in their lives. Finally,




      11
         Clark v. Wade, 273 Ga. 587, 596-597 (IV) (544 SE2d 99) (2001)
(punctuation and footnotes omitted).

                                          8
Miles provided financial support to Skinner to help with costs associated with the

children and the household both while they were together and after they separated.

      (b) Engaged in consistent caretaking of the children. Skinner argues that the

evidence did not support the trial court’s finding that Miles engaged in consistent

caretaking of the children. Rather, Skinner maintains that the evidence at trial

established that Miles failed or refused to consistently engage in caretaking of the

children. However, testimony at trial demonstrated that Miles assisted in feeding,

bathing, changing, and generally caring for the children. Further, Miles presented

evidence that she drove the kids to some of their extracurricular events and that she

met their teachers.

      (c) Established a bonded and dependent relationship with the children. Skinner

asserts that Miles failed to present evidence establishing that the children had a

bonded and dependent relationship with Miles. However, the court found that Miles

had “strongly bonded with both children and . . . made many sacrifices on the

children’s behalf.” Consistent with this finding, evidence presented at trial showed

that both children referred to Miles as “Momma,” and testimony from the guardian

ad litem stated that she had a bond with the children that was repairable even though

it was “currently fractured.” Moreover, as noted above, Miles’s surname was used as

                                         9
the children’s middle names in light of her role in their lives, and Miles was included

in both the document submitted to potential birth mothers to assist in the parties’

efforts to adopt and in family holiday cards. Finally, Skinner testified, “So I don’t

think there was ever a question about whether or not [Miles] and I launched into the

endeavor of pursuing children together.”

      (d) Accepted full and permanent responsibilities as a parent without

expectation of financial compensation. While Skinner does not claim that Miles had

an expectation of financial compensation connected to her relationship with the

children, Skinner does assert that Miles failed to demonstrate that she accepted full

and permanent responsibilities as a parent. However, as discussed previously, Miles

presented evidence at trial of her acceptance of the responsibilities as the children’s

parent.

      (e) Demonstrated the children will suffer physical harm or long-term emotional

harm and that continuing the relationship is in the best interest of the children.

Skinner contends that Miles did not establish by clear and convincing evidence that

the children will suffer physical or long-term emotional harm if the court did not

grant Miles equitable caregiver status. However, after considering the factors listed

in the statute for determining harm, the court concluded that Miles demonstrated that

                                          10
the children would suffer physical or long-term emotion harm, and that continuing

the relationship between Miles and the children was in the children’s best interest. At

trial, Miles presented evidence that she acted in the caretaker role for both children

from the time of their adoption and birth until her time with them was restricted.

Additionally, as noted above, testimony at trial confirmed that Miles formed a bond

with the children, and that both children saw her as their parent and referred to her as

“Momma.” Moreover, Miles demonstrated a desire to maintain contact with the

children as she continued to visit with them, assisted in taking them to extracurricular

activities and school, and took them on trips even after Miles and Skinner separated.

Finally, although there was some evidence presented regarding S. M. S.’s diagnoses

of Attention-Deficit/Hyperactivity Disorder and anxiety, testimony at trial did not

establish that the children had conditions that one party would be better equipped to

address.

      “Due deference must be given to the trial court, acknowledging that it has the

opportunity to judge the credibility of the witnesses, and the evidence must be

construed in the light most favorable to the trial court’s decision.”12 Therefore,


      12
          Holdaway v. Holdaway, 338 Ga. App. 477, 483 (789 SE2d 817) (2016)
(citation and punctuation omitted).

                                          11
considering the foregoing, and “in light of the deferential standard of review,”13 we

conclude that the record supports the court’s ruling that Miles satisfied, by clear and

convincing evidence, all of the required elements of OCGA § 19-7-3.1, and that the

court did not err in designating Miles an equitable caregiver.14

      2. Skinner summarily asserts that the trial court erred in granting joint legal or

physical custody of or visitation with the children to Miles as she failed to satisfy the

requirements under OCGA § 19-7-3.1. However, based on our ruling in Division 1,

supra, that the trial court did not err in adjudicating Miles as an equitable caregiver,

we conclude that the court was also justified in issuing an order regarding custody

and visitation pursuant to OCGA § 19-7-3.1.15

      Judgment affirmed. Doyle, P. J., and Brown, J., concur.




      13
           Id. at 484 (1).
      14
           See Strickland, 298 Ga. at 635 (1); Braddock, 355 Ga. App. at 706 (2).
      15
         See Strickland, 298 Ga. at 635 (2); Mashburn v. Mashburn, 353 Ga. App. 31,
44 (1) (a) (i) (836 SE2d 131) (2019) (“[W]e note that although clear and convincing
evidence represents a heightened standard of proof, it [does] not require [the plaintiff]
to come forward with unequivocal or undisputed evidence . . . .”) (punctuation
omitted).

                                           12